              Case 2:17-cv-04779-GMS Document 23 Filed 12/04/18 Page 1 of 3


1    Kent Brockelman (#009627)
     Roopali H. Desai (#024295)
2    D. Andrew Gaona (#028414)
     COPPERSMITH BROCKELMAN PLC
3    2800 North Central Avenue, Suite 1900
     Phoenix, Arizona 85004
4    Phone: (602) 381-5477
     Fax: (602) 224-6020
5    kbrockelman@cblawyers.com
     rdesai@cblawyers.com
6    agaona@cblawyers.com

7    Attorneys for Defendants

8

9                                      UNITED STATES DISTRICT COURT

10                                           DISTRICT OF ARIZONA

11   Mark Tauscher and Ivanito Tauscher, a married )
     couple,                                       )
12                                                 ) No. CV-17-04779-PHX-GMS
                        Plaintiffs,                )
13                                                 ) STIPULATION FOR DISMISSAL
       v.                                          )
14                                                 )
     Vanguard Health Management, Inc. d/b/a        )
15   Abrazo Community Health Network; Hospital )
     Development of West Phoenix, Inc. d/b/a       )
16   Abrazo West Campus,                           )
                                                   )
17                      Defendants.                )
                                                   )
18

19                   The parties have settled the above case. Accordingly, they hereby stipulate to the

20   dismissal, with prejudice, of all claims made by plaintiffs Mark Tauscher and Ivanito Tauscher

21   against defendants Vanguard Health Management, Inc. d/b/a Abrazo Community Health

22   Network, and Hospital Development of West Phoenix, Inc. d/b/a Abrazo West Campus, and to

23   the termination of this action. The parties will bear their own attorneys’ fees and costs.

24                   DATED: December 4, 2018.

25

26

27

28

     {00403224.1 }
              Case 2:17-cv-04779-GMS Document 23 Filed 12/04/18 Page 2 of 3



 1                                          COPPERSMITH BROCKELMAN PLC

 2
                                            s/ Kent Brockelman
 3                                             Kent Brockelman
                                               Roopali H. Desai
 4                                             D. Andrew Gaona

 5                                              Attorneys for Defendants

 6
                                            EISENBERG & BAUM, LLP
 7

 8
                                            By s/ Andrew Rozynski (w/permission)
 9                                                Eric Baum
                                                  Andrew Rozynski
10

11                                          BASKIN & RICHARDS PLC

12

13                                          By s/ William A. Richards (w/permission)
                                                  William A. Richards
14                                                Alan Baskin
                                                  David Wood
15

16                                          Attorneys for Plaintiffs

17

18

19

20

21

22

23

24

25

26

27

28

     {00403224.1 }                          2
              Case 2:17-cv-04779-GMS Document 23 Filed 12/04/18 Page 3 of 3



 1                                        CERTIFICATE OF SERVICE

 2                   I hereby certify that on December 4, 2018, I caused the foregoing document to be

 3   electronically transmitted to the Clerk’s Office using the CM/ECF System for Filing and

 4   transmittal of a Notice of Electronic Filing to all CM/ECF registrants.

 5
                                                       s/ Kent Brockelman
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     {00403224.1 }                                    3
